Citation Nr: 0531661	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  01-00 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Whether the reduction in the evaluation for the veteran's 
service-connected epilepsy from 40 percent to 20 percent was 
proper. 

2.  Entitlement to service connection for a sleep disorder, 
as secondary to the service-connected epilepsy, status-post 
head injury.

3.  Entitlement to an increased rating for residuals, left 
knee arthroscopy, currently evaluated as 10 percent 
disabling.   
 
4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Senior Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to February 
1990.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 rating action of 
the RO reduced the rating for the service-connected epilepsy 
from 40 to 20 percent, effective from October 1, 2000.  The 
veteran also perfected an appeal from an October 2001 rating 
action which denied a claim of service connection for a sleep 
disorder and entitlement to a TDIU and from an August 2002 
rating action which denied a claim for an increased rating 
for the left knee disability.  This case was before the Board 
in October 2003 when it was remanded for additional 
development.

In March 2003, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  At the hearing, it 
was noted that issues of increased rating for the left knee 
condition and epilepsy had not been perfected and were not 
then before the Board.  Subsequent to that hearing and the 
October 2003 Board remand, the RO issued a statement of the 
case addressing the left knee claim and the veteran perfected 
an appeal.  To date, no further action has been taken on a 
claim for an increased evaluation for epilepsy and it is not 
presently before the Board.  The claim is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The reduction in the evaluation of the veteran's service-
connected epilepsy, status-post head injury, from 40 percent 
to 20 percent was predicated on evidence of sustained 
material improvement under the ordinary conditions of life, 
as shown by full and complete examinations.

2.  The veteran does not have a diagnosed sleep disorder.  

3.  Instability of the veteran's left knee is no more than 
slight.  

4.  The veteran has degenerative joint disease of the left 
knee which is manifested by objective signs of functional 
impairment equivalent to noncompensable painful motion.  

5.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.  


CONCLUSIONS OF LAW

1.  The reduction in the evaluation of the veteran's service-
connected epilepsy, status-post head injury, from 40 percent 
to 20 percent was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.344, 4.121, 
4.124a, Diagnostic Codes 8910 (2005).  

2.  A sleep disorder is not proximately due to or the result 
of service-connected epilepsy.  38 U.S.C.A. §§ 1131, 
5103,5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 3.310(a) 
(2005).

3.  The criteria for increased evaluation for the service-
connected residuals, left knee arthroscopy, based on 
recurrent subluxation or lateral instability, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.71a, Diagnostic Code 5257 (2005).  

4.  The criteria for a separate 10 percent evaluation for 
left knee disability have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  

5.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Whether the reduction in the evaluation for the veteran's 
service-connected epilepsy from 40 percent to 20 percent was 
proper.

The 40 percent evaluation for epilepsy was in effect from May 
1, 1995 to October 1, 2000.  The Board finds that the 
provisions of 38 C.F.R. § 3.344 pertaining to evaluations 
that have been in effect for more than 5 years are 
applicable.  Initially, the RO properly complied with 
38 C.F.R. § 3.105(e) pertaining to reductions.  In a March 
2000 letter, the RO notified the veteran of the proposed 
reduction and told him he had 60 days in which to respond.  
The reduction was not effectuated until a July 2000 rating 
action and was effective October 1, 2000.  Thus, all due 
process requirements have been met.

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b), which require that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  

In a July 1995 rating action, the RO assigned a temporary 
total rating for epilepsy for the period February 16, 1995 
through April 1995 and a 40 percent rating, effective from 
May 1, 1995.  Those evaluations were based on the report of a 
period of VA hospitalization which began in February 1995 and 
a Temporary Disability Retired List (TDRL) examination dated 
May 1994.  The hospital report noted the veteran was treated 
for a major seizure.  The TDRL examination indicated that the 
veteran's history was negative for any major seizures since 
retirement from service in 1990.   

In this case, the Board finds that the examinations that form 
the bases for the reduction were as full and complete as the 
medical records relied upon when the increased rating was 
made.  Further, there was material improvement demonstrated 
under the ordinary conditions of the veteran's life and it is 
the Board's conclusion that he is adequately compensated with 
the currently assigned 20 percent rating. 

To warrant a rating for epilepsy, the seizures must be 
witnessed or verified at some time by a physician.  As to 
frequency, competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  The frequency of seizures should be ascertained 
under the ordinary conditions of life (while not 
hospitalized).  38 C.F.R. § 4.121.

Under the applicable rating criteria for seizure disorders, a 
40 percent evaluation is warranted for one major seizure 
during the preceding six months or two major seizures, or 
five to eight minor seizures weekly, during the preceding 
year; a 20 percent evaluation is warranted for one major 
seizure during the preceding two years or two minor seizures 
during the preceding six months.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8910.  

The report of a September 1999 VA examination included the 
veteran's report that he had not had any seizures since 1995 
or 1996 and the diagnostic impression was that of 
posttraumatic seizures.  At a June 2000 VA examination, the 
veteran stated that he had been doing well and has only 
occasional seizures.  He also indicated that he could not 
remember when his last seizure was, but he believed it was 
more than two years prior.  VA treatment records for the 
period 1991 to 1999 did not include any episodes of a 
seizure.  

Upon consideration of the evidence and applicable law, the 
Board finds that the reduction was proper.  Evidence at the 
time of the reduction, which included the report of two VA 
examinations, did not show that the veteran experienced one 
major seizure during the preceding six months or two major 
seizures, or five to eight minor seizures weekly, during the 
preceding year.  A rating higher than 20 percent was not 
warranted.  The preponderance of the evidence shows that the 
reduction in rating for the veteran's epilepsy from 40 to 20 
percent was factually and procedurally proper.  As such, 
there is no doubt to be resolved in his favor.  38 U.S.C.A. 
§ 5107(b).  

Service connection for a sleep disorder, as secondary to the 
service-connected epilepsy, status-post head injury

The veteran has claimed service connection for a sleep 
disorder as secondary to his service-connected epilepsy.  He 
has never claimed that a sleep disorder was directly incurred 
during service, so the Board will not consider direct service 
connection.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a).  

The record includes the veteran's complaints of a sleep 
disorder, but no diagnosis of such a condition.  An April 
2005 VA examination included the examiner's observation that 
"it is not felt that the veteran has narcolepsy."  It was 
considered likely that the veteran was feeling "sleepy" as 
a result of medication he was taking for the service-
connected epilepsy.  The only evidence of a diagnosis of a 
sleep disorder is the veteran's own statements.  As a lay 
person without the appropriate medical training or expertise, 
the veteran is not competent to render a probative opinion on 
a medical matter.  Bostain v. West , 11 Vet. App. 124, 127 
(1998).

Absent competent evidence that the veteran has a diagnosed 
sleep disorder, the claim must be denied.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

Increased rating, left knee 

In a July 1990 rating action, the RO granted service 
connection and assigned a 10 percent rating for status-post 
arthroscopy of the left knee, effective from February 1990.  
It was noted that the veteran injured his knee in June 1990 
and underwent surgery.  An April 1990 VA examination noted 
left knee flexion to 110 degrees and x-ray evidence of some 
narrowing medially.  

The veteran contends that his left knee condition has 
worsened.  At the March 2003 hearing, he testified that his 
knee pain increased with activity.  He indicated that he did 
not undergo any specific treatment for the knee.  

At a July 2002 VA examination, the veteran reported that 
approximately once a month, he "steps funny," and his knee 
gives way, resulting in intense pain.  He experiences 
intermittent swelling and aching.  Physical examination of 
the knees revealed no effusion, erythema or bony abnormality.  
Palpation showed good patellar alignment; there was mild 
crepitus of the left knee.  Range of motion on the left was 
flexion to 128 degrees with extension to 0 degrees.  The 
anterior and posterior drawer signs were negative.  There was 
no valgus or varus instability bilaterally; McMurray's sign 
was negative.  The diagnosis was that of chondromalacia 
patella of the left knee with history of left lateral 
meniscectomy with slight atrophy of the left quadriceps 
muscle.  

At an April 2005 VA examination, the veteran had difficulty 
squatting all the way, due to pain in the left knee.  He 
reported pain on the lateral and medial side of the knee, 
with palpation.  There was no evidence of any swelling and 
some minimal crepitans present.  The veteran was able to flex 
to 120 degrees.  There was evidence of some instability on 
lateral motion.  The examiner noted that the veteran walked 
into the examining room with an unsteady gait, appeared to be 
in pain and walked with a limp.  The veteran reported 
significant impairment with his activities of daily living 
due to his knee, for example he cannot get up and down off 
stairs or curbs too well because of the concern over 
instability of the knee.  The examiner noted that veteran did 
have good range of motion of the knee in flexion and 
extension, however, lateral instability appeared to be 
present.  X-ray studies revealed mild degenerative joint 
disease.

The veteran's arthroscopy residuals have been evaluated under 
Diagnostic Code 5257, which provides that a knee impairment 
with recurrent subluxation or lateral instability is rated 10 
percent when slight, 20 percent when moderate, and 30 percent 
when severe.  38 C.F.R. § 4.71a, Code 5257. 

The veteran complains of instability.  There was no evidence 
of instability at the July 2002 VA examination, but lateral 
instability "appeared" to be present in April 2005.  VA 
treatment records do not show any complaints or treatment for 
moderate left knee instability.  Based on the medical 
evidence, the Board must conclude that any instability that 
the veteran may experience in his knee is no more than slight 
in degree.  Accordingly, an increased rating is not warranted 
based on instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

The most recent VA examination showed mild degenerative joint 
disease in the left knee.  Arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257.  VAOPGCPREC 9-98, 63 Fed. Red. 56704 (1998); VAOPGCPREC 
23-97, 62 Fed. Red. 63604 (1997).  

Degenerative arthritis, established by X-ray findings, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Limitation of extension of a leg (knee) is rated 0 
percent when limited to 5 degrees, 10 percent when limited to 
10 degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.  38 
C.F.R. § 4.71a, Code 5261.  In the present case, the July 
2002 VA examination show that the extension of the veteran's 
left knee was to 0 degrees.  Thus, a separate compensable 
rating based on limitation of extension is not warranted.

Limitation of leg (knee) flexion is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.  Recent 
examinations and evaluations in the present case have shown 
flexion of the veteran's left knee ranging from 120 degrees 
to 128 degrees.  Since a noncompensable rating is warranted 
for range of motion to 60 degrees, a separate compensable 
based on limitation of flexion is not warranted where, as 
here, the veteran's limitation of motion is substantially 
less than that contemplated for even a noncompensable rating.

When, however, arthritis is present, accompanied by some 
limitation of motion, but the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Similarly, factors affecting 
functional impairment, such as pain on motion, weakened 
movement, excess fatigability, lost endurance, swelling, or 
incoordination, must also be considered, in evaluating a 
disability based on limitation of motion.  See 38 C.F.R. §§ 
4.40, 4.45 (2000), DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Functional impairment must be supported by adequate 
pathology.  Johnson v. Brown, 9 Vet. App. 7, 10 (1996).

The veteran has X-ray evidence of degenerative joint disease 
in the left knee.  The most recent VA examination included 
the veteran's complaints that left knee pain limited him 
daily activities and the examiner's observation that the 
veteran walked with a limp and appeared to be in pain.  In 
addition, on evaluation in July 2002, muscular atrophy of the 
quadriceps was noted.  In view of these factors, the Board 
finds that the veteran should be granted a separate 10 
percent rating based on objective evidence of functional 
impairment.  The benefit-of-the-doubt rule has been applied 
in reaching this decision.  38 U.S.C. § 5107(b).  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  The facts of this case do not show 
that the service-connected left knee condition has resulted 
in marked interference with the veteran's employment or 
requires frequent periods of hospitalization.  There is no 
evidence that the left knee condition has resulted in unusual 
disability or impairment that renders the criteria or degrees 
of disability contemplated in the Schedule inadequate.  Thus, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted. 

TDIU rating

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  Where these percentage requirements are not 
met, entitlement to benefits on an extraschedular basis may 
be considered when the veteran is unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities, and consideration is given to the 
veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b).  

The veteran's service-connected disabilities include post-
traumatic headaches, currently rated 30 percent disabling; 
anxiety, 30 percent epilepsy, 20 percent; residuals, left 
knee arthroscopy, 10 percent; diarrhea, 10 percent; 
residuals, fractured left 3rd finger with scars, 0 percent.  
His combined compensation rating for service-connected 
disabilities is 70 percent; however, he does not satisfy the 
percentage rating standards for a TDIU.    

The Board must find, however, that the veteran is also not 
entitled to consideration of assignment of TDIU on an 
extraschedular.  The veteran testified at the March 2003 
hearing that he had not worked full time in over 13 years and 
he felt discriminated against because of his epilepsy.  His 
December 2000 application for TDIU included a job history and 
the reasons he left certain jobs.  

The report of an April 2005 VA examination included the 
veteran's report that he worked 40 hours per week on the 
family farm and drove a tractor and truck.  That examination 
also included the veteran's complaints related to his 
epilepsy, sleep disorder and knee condition.  In considering 
whether impairment from the veteran's service-connected 
conditions alone precludes employment, the Board must find 
that it does not.  The veteran is, in fact, employed.  While 
he is working for his family and that may be a supportive 
work environment, nevertheless, he reported performing 
physical tasks without interference from his service-
connected disabilities.  There is no loss of employment shown 
as a result of the service-connected disabilities, nor is it 
shown that he is unable to obtain and maintain substantially 
gainful employment due to those service-connected 
disabilities.  Thus, the Board finds that the preponderance 
of the evidence is against the veteran's claim for TDIU and 
the claim is denied.  

Duties to notify and assist

The Board must consider whether VA has satisfied all duties 
to notify and assist the appellant with respect to the 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2004).  Upon receipt of a complete 
or substantially complete application, VA must notify the 
claimant and any representative of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim; this notice requires VA 
to indicate which portion of that information and evidence is 
to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  The notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant' s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, the July 2000 rating decision by which 
the RO reduced the rating for the service-connected epilepsy 
was already decided and appealed prior the time the 
regulations were enacted.  The other rating actions on appeal 
were decided after the regulations were enacted.  Where the 
§ 5103(a) notice was not mandated at the time of an initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

In this case, the RO sent correspondence in March 2000 
notifying the veteran of the proposed reduction in the rating 
for epilepsy and informing him that he had 60 days within 
which to submit any evidence to show why the reduction should 
not be made.  With regard to the reduction and the other 
claims, the RO also sent correspondence to the veteran in 
August 2001, December 2003 and May 2004; statements of the 
case in November 2000, August 2002 and July 2005; and a 
supplemental statement of the case in July 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, and the pertinent laws and regulations, and the 
reasons for the RO's decisions.  There was no harm to the 
appellant; VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  Any defect with regard to the 
timing of the notice to the appellant was harmless because of 
the thorough and informative notices provided throughout the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  Thus, VA has 
satisfied its "duty to notify" the appellant.

In March 2000, the veteran submitted a statement in response 
to the RO's notification that he had 60 days to submit 
evidence in connection with the proposed reduction.  The RO 
obtained VA treatment records and afforded the veteran 
several VA examinations in connections with his other claims.  
VA has not had any failure to obtain evidence of which VA 
must notify the veteran.  38 C.F.R. § 3.159(e).  The Board 
also notes that in a June 2004 statement, the veteran 
indicated that he had no additional evidence to submit.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  


ORDER

The reduction in the evaluation for the veteran's service-
connected epilepsy from 40 percent to 20 percent was proper; 
the appeal is denied.

Service connection for a sleep disorder, as secondary to the 
service-connected epilepsy, status-post head injury is 
denied. 

Entitlement to an increased evaluation for residuals, left 
knee arthroscopy, based on recurrent subluxation or lateral 
instability, is denied. 

Entitlement to a separate 10 percent evaluation for 
degenerative joint disease of the left knee is granted, 
subject to the law and regulations governing payment of 
monetary benefits.  

Entitlement to a TDIU is denied.  




______________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


